Exhibit 10.2


AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

        This Amendment to Registration Rights Agreement (the “Amendment”) is
made and entered into as of June 23, 2004 between InterCept, Inc., a corporation
formed under the laws of the State of Georgia (the “Company”), on one hand, and
the investors listed on the signature pages hereto (each an “Investor” and
collectively the “Investors”), on the other hand.


BACKGROUND:

       (1)      The Company and the Investors have entered into an Exchange
Agreement dated the date of this Amendment for the exchange of the Company’s
Series A Preferred Stock for the Company’s Series B Preferred Stock (the
“Exchange Agreement”).

        (2)      The Company and the Investors previously entered into a
Registration Rights Agreement, dated September 16, 2003, with regard to the
Series A Preferred Stock (the “Original Agreement”).

        (3)      The Company and the Investors desire for the Investors to have
the same registration rights with respect to the Series B Preferred Stock issued
pursuant to the Exchange Agreement that they had for the Series A Preferred
Stock.

        NOW THEREFORE, for and in consideration of the premises, the parties
hereto, intending to be legally bound, hereby agree as follows:

        1.      Amendment Regarding Series B Preferred. Every place in the
Original Agreement that refers to the Company’s Series A Preferred Stock is
hereby amended to refer instead to the Company’s Series B Preferred Stock, such
that the Investors and the Company shall have the same rights and obligations
with regard to the Series B Preferred Stock under the Original Agreement, as
amended hereby, as they had previously with regard to the Series A Preferred
Stock.

        2.      Future Amendments. Section 2.7 of the Original Agreement is
hereby deleted and replaced in its entirety with the following:

        “No amendment or modification of the Original Agreement, as amended
hereby, shall be valid or binding upon InterCept, or the Investors, unless made
in compliance with Section 5.1 of the Exchange Agreement. Any amendment or
waiver effected in accordance with this section shall be binding upon the
Company and each holder of Registrable Securities at the time outstanding and
each future holder of all such securities.”

        3.      Governing Law. This Amendment is to be governed by and construed
in accordance with the laws of the State of Georgia, without giving effect to
the choice of law provisions thereof.

--------------------------------------------------------------------------------

        4.      Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be taken to be an original; but such
counterparts will together constitute one document. Facsimile signature pages
will be accepted as originals for all purposes hereof.

        5.      Succession and Assignment. The Original Agreement, as amended
hereby, shall be binding upon and inure to the benefit of the parties named
herein and their respective successors and permitted assigns. No party may
assign either the Original Agreement, as amended hereby, or any of its rights,
interests, or obligations hereunder or thereunder without the prior written
approval of the other party; provided, however, that each Investor may assign
its rights and interests hereunder and thereunder to any Permitted Transferees
(as defined in the Exchange Agreement).

        6.      Headings. The section headings contained in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.

        7.      Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

        8.      Entire Agreement. Except as expressly amended by this Amendment,
the Original Agreement remains in full force and effect in accordance with its
original terms. The Original Agreement, as amended hereby, represents the entire
agreement of the parties relating to the subject matter hereof. All prior
understandings and agreements relating to the subject matter hereof are hereby
expressly terminated.

Signatures begin on next page.




2

--------------------------------------------------------------------------------

        This Amendment to Registration Rights Agreement is duly executed as of
the date first above written.

"Company"

InterCept, Inc., a Georgia corporation



By:      /s/ G. Lynn Boggs                                     
          Name:  G. Lynn Boggs
          Title:  President and COO



"Investors"

DLJ Capital Corporation, a Delaware corporation



By:      /s/ Robert Finzi                                        
          Name:  Robert Finzi
          Title:  Managing Director



Sprout Capital IX, L.P., a Delaware limited
partnership

By: DLJ Capital Corporation, its Managing General
Partner



By:      /s/ Robert Finzi                                        
          Name:  Robert Finzi
          Title:  Managing Director



Sprout Entrepreneurs Fund, L.P. a Delaware limited
partnership

By: DLJ Capital Corporation, its General Partner



By:      /s/ Robert Finzi                                        
          Name:  Robert Finzi
          Title:  Managing Director





3